Citation Nr: 0328326	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-09 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from April 1945 to May 
1946, and from May 1951 to May 1952.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
April 2002 rating decision by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which declined to reopen claims for service connection 
for right and left knee disabilities.


FINDINGS OF FACT

1.  The RO denied a claim for service connection for 
arthritis of the right knee in an unappealed April 1990 
rating decision; the additional evidence associated with the 
claims folder since that decision is new and material.

2.  The veteran's post-traumatic arthritis of the right knee 
stems from in-service injury.

3.  The Board denied a claim for service connection for left 
leg injury in a May 1950 decision; the additional evidence 
associated with the claims folder since that decision is new 
and material.

4.  The veteran's post-traumatic arthritis of the left knee 
stems from in-service injury.


CONCLUSIONS OF LAW

1.  The evidence added to the record subsequent to the RO's 
April 1990 final decision, which denied a claim for service 
connection for arthritis of the right knee, is new and 
material; the claim is reopened.  38 U.S.C.A. §§ 1110, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2003).

2.  Traumatic arthritis of the right knee was incurred during 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002).

3.  The evidence added to the record subsequent to the 
Board's May 1950 final decision, which denied a claim for 
service connection for left leg disability, is new and 
material; the claim is reopened;  38 U.S.C.A. §§ 1110, 5108, 
7104(b) (West 2002); 38 C.F.R. § 20.1100(a) (2003).

4.  Traumatic arthritis of the left knee was incurred during 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual summary

The veteran contends that he manifests disability of the 
right and left knees as a result of traumatic injury during 
his first period of service.  In pertinent part, his 
induction examination for the United States Navy, dated 
February 1945, did not note any clinical abnormalities of the 
lower extremities.  His available service medical records do 
not reflect injury to the right or left knee.  His separation 
examination in May 1946, however, did show a "scar on right 
thigh just above knee." In addition, an anatomical chart 
(NAVMED H-1) reflected a scar or mark on the veteran's left 
knee, and a scar or mark on the back of the right thigh.  The 
RO was unable to determine, however, the date these notations 
were made.

Within one month from his discharge from service, the veteran 
filed a claim for service connection for "[t]hree broken 
ribs & crushed bones on right side, also cut through to bone 
above right knee, due to accident - Feb. 1946."  At that 
time, he referred to in-service treatment at "Naval Hosp. 
Naval Air Base Tinian Marianna Islands - Feb. 1946."  
Unfortunately, VA has been unable to obtain these treatment 
records despite an exhaustive administrative search.

By a rating action of September 1946, the RO granted service 
connection for residuals of an injury to the right knee, and 
assigned an initial noncompensable evaluation.

A January 1948 hospitalization record from the VA Hospital 
(VAH) in Jackson, Mississippi, included the following 
examination findings from T.M. Dunn, M.D.:

In 1946, a bulldozer turned over on the 
[veteran] breaking several ribs, cutting right 
thigh and bruising left thigh.  In 1947, he 
noticed a bulge on the front of his left 
thigh.  He has been bothered with a pulling 
sensation in his left thigh leading from the 
knee up to his bulge.  Occasionally there is a 
stinging sensation in the area.

Examination reveals an oval shaped defect in 
the deep fascia over the anterior aspect of 
the left quadriceps femoris measuring about 3 
x. 1.5 cm.  The underlying muscle pushes 
through this opening to a mild degree in 
certain positions.

Impression: Defect of deep fascia left thigh 
with herniation of quadriceps.

In May 1948, the veteran submitted an affidavit from his 
former commanding officer, which attested to the following 
in-service event:

[The veteran] was a member of C.B.M.U. No. 597 
assigned to my Department, Heavy Equipment.  I 
was present at the time [the veteran] was 
backing the bulldozer off the trailer, and saw 
it slide to one side of the trailer and roll 
off with him in it.  As the tractor rolled, he 
managed to keep climbing around it until it 
came to a stop.  In so doing, he received a 
very deep cut in one leg and was very badly 
bruised.  Several of the other men present 
from the Unit placed him in my jeep, and I 
immediately rushed him to the Infirmary.  Upon 
examination, the Doctors found it necessary to 
put several stitches in his leg.  This 
accident prevented him from working for over a 
week, and from doing any heavy work for almost 
a month.  Shortly, thereafter, he was sent 
home to be discharged on points.

The accident took place, as far as I can 
remember, in the early part of 1946.  It 
occurred in Coral Pit No. 14, which we were 
operating at the time for the Maintenance of 
the Naval Air Base on Tinian, Marianna 
Islands.

That same month, the RO received a Memorandum from George E. 
Spencer, Jr., one of the Jackson VAH physicians, which 
confirmed that the veteran's left thigh, and not right thigh, 
was treated in January 1948.

At an RO hearing in February 1949, the veteran testified to 
incurring a deep gash to the right knee and a bruise just 
above his left knee as a result of the bulldozer accident.  
His treatment consisted of two days of bed treatment with an 
additional two to three week period of barracks confinement.  
He recalled that the area from his left knee to hip turned 
black and blue, and required "ray treatments."  Within six 
to eight months after his discharge from service, he noticed 
left thigh pain and swelling following prolonged periods of 
standing.

A June 1949 statement from the veteran's attending military 
physician stated as follows:

I, Joel L.E. Peterson, M.D., was a Lt. 
Commander in the U.S.N.R. in World War II.  I 
was stationed on Tinian until April 30, 1946.  
I was medical officer at the U.S. Naval Air 
Base Dispensary.  I saw many wounded boys.  
According to his history, [the veteran] was 
injured on Tinian during the time I was there.  
He further states that the Navy records fail 
to state any injury to his left leg, although 
this leg is giving him considerable trouble.  

It is my opinion and belief that if the 
present condition of the left leg simulates 
the condition of the right leg that it would 
be caused by the accident.

VA examination in January 1950 revealed a small scar on the 
anterior aspect of the upper third of the left thigh, a scar 
on the anteromedial aspect of the lower one-third of the 
right thigh, and additional scars on the medial and 
posteromedial aspect of the lower right thigh.  Diagnoses of 
cicatrices of both thighs with fascial defect of the left 
thigh were given.

The veteran's Application for Hospital Treatment or 
Domiciliary Care, received in May 1950, noted a small scar on 
the anteromedial side of his left leg and two scars on the 
medial surface of the right leg above the knee. The diagnosis 
given was "cicatrix right thigh and left knee."

In a decision dated May 1950, the Board denied a claim for 
service connection for injury to the left leg.  As reason 
therefor, the Board held that there was no evidence of 
treatment for left leg disability in service, and 
insufficient evidence to permit a grant of service 
connection.

In September 1986, the veteran was examined for VA 
compensation and pension purposes.  At that time, he 
complained of pain and swelling in the right and left knees.  
His examination was significant for a few scars laterally and 
medially just above the right patella and a 21/2 inch scar more 
posteriorly.  His left thigh suggested a defect in the rectus 
muscle at the junction of the middle and distal thirds which 
was perhaps 3 inches long.  With regard to the scar in the 
medial region of the thigh, the veteran stated that he wasn't 
sure it came from the bulldozer injury.  The examiner gave an 
impression of old contusions and lacerations about the right 
knee with probably degenerative changes, and old partial 
rupture of left rectus femoris with quite good function and 
probably mild degenerative changes in the knee.

VA orthopedic examination in March 1990 resulted in 
impressions of history of tear of the left proximal vastus 
medialis with symptoms of mild traumatic osteoarthritis of 
the left knee, and trauma to the right knee with symptoms of 
traumatic osteoarthritis and probable internal derangement 
but good range of motion.

By means of a rating decision dated April 1990, the RO denied 
a claim for service connection for traumatic arthritis of the 
right knee as secondary to injury.  In so doing, the RO found 
that there was no medical evidence of current arthritis 
disability.  The RO notified the veteran of that decision by 
letter dated May 1990, but the veteran did not appeal the 
RO's decision.

Thereafter, the veteran's VA clinical records reflect that he 
underwent arthroscopic surgery on both knees in June 1995 
with a post-operative diagnosis of bilateral knee degenerated 
meniscus tear given.  VA orthopedic examination in October 
1996, which included x-ray examination, resulted in the 
following impression:

"The patient has osteoarthritis of his right 
knee, but the soft tissue scars are proximal 
to the knee and could not have caused the 
arthritis."

In his personal hearing in July 1996, the veteran stated that 
he experienced swelling and excruciating pain in both knees.  
He had been told that he would require knee replacement 
surgery.  He first recalled treatment for arthritis in the 
1960's which involved having fluid drawn off of his knees.

By decision in 1997, the Board denied as not well grounded a 
claim for service connection for arthritis of the right knee 
as secondary to service connected scarring on the right 
thigh.

Thereafter, evidence associated with the claims folder 
include VA clinical records which note the veteran's report 
of old injuries to both knees with an August 2001 impression 
of "post trauma arthritis." 

II.  Applicable law and regulation

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2003); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during a period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  The claimant bears the 
burden to present and support a claim of benefits.  38 
U.S.C.A. § 5107(a) (West 2002).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

III.  Right knee disability

The RO denied a claim for service connection for traumatic 
arthritis of the right knee as secondary to injury in April 
1990.  That decision, which was not appealed by the veteran, 
is final.  38 U.S.C. § 4005(c) (West 1988).  For purposes of 
reopening a claim, the claimant only need to submit evidence 
which is new and material regarding the basis, or issue at 
hand, for the previous final denial.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).
 
In April 1990, the RO denied the claim for service connection 
for arthritis of the right knee as secondary to injury on the 
basis that there was no competent evidence of current 
arthritis disability.  The additional evidence of record 
since the April 1990 RO decision includes a VA examination 
report, dated October 1996, that results in a diagnosis of 
osteoarthritis of the right knee based upon x-ray 
examination.  This evidence is clearly new and material to 
the issue at hand, whether the newly submitted evidence cures 
the previous evidentiary defect of no competent evidence of 
current disability, and is so significant as to warrant a 
reopening of his claim.  38 C.F.R. § 3.156(a) (2003).  The 
claim, therefore, is reopened.

An August 2001 VA clinical record includes an impression of 
"post trauma arthritis."  VA orthopedic examination in 
March 1990 also included an impression of trauma to the right 
knee with symptoms of traumatic osteoarthritis and probable 
internal derangement.  The only known traumatic injury to the 
right knee consists of the veteran's report of injury to the 
right lower extremity, to include the knee, which he reported 
within one month of his discharge from service.  His report 
of injury is corroborated by an affidavit from his commanding 
officer who witnessed the event.  In the absence of any pre 
or post service evidence of traumatic injury to the right 
knee, the Board exercises the benefit of the doubt in favor 
of the veteran by finding that the veteran's post-traumatic 
arthritis of the right knee stems from in-service injury.  
Cf. Hodges v. West, 13 Vet. App. 287, 290 (2000) (medical 
nexus requirement was satisfied where diagnosis of post-
traumatic arthritis was established and the record did not 
disclose a potential post-service traumatic injury).  The 
claim for service connection for traumatic arthritis of the 
right knee, therefore, is granted.

IV.  Left knee disability

The Board denied a claim for service connection for injury to 
the left leg in May 1950.  That decision is final.  38 C.F.R. 
§ 19.5 (1950).  At that time, the claim was denied on the 
basis that there was no evidence of treatment for left leg 
disability in service, and insufficient evidence to permit a 
grant of service connection.

The evidence submitted since the Board's May 1950 decision 
includes a March 1990 VA orthopedic examination report which 
resulted in an impression of history of tear of the left 
proximal vastus medialis with symptoms of mild traumatic 
osteoarthritis of the left knee and an August 2001 VA 
clinical record impression of "post trauma arthritis."  The 
Board finds that this evidence, when viewed in conjunction 
with the claimed history of left knee trauma in service, is 
new and material evidence which is so significant as to 
warrant a reopening of his claim.

The Board further finds that the record is in relative 
equipoise as to whether the veteran's post-traumatic 
arthritis of the left knee is related to in-service injury.  
On the one hand, the veteran's testimony of traumatic injury 
to the left lower extremity is corroborated, in part, by an 
affidavit from his commanding officer.  On the other hand, 
there is no documentation of in-service treatment for left 
knee injury or notation of disability upon his separation 
from service.  However, the Board notes that the lack of 
documentation of in-service treatment for left knee 
disability stems, in part, from the unavailability of 
treatment records at the Naval Air Base in the Marianna 
Islands.  Additionally, there is no evidence of a pre or post 
service traumatic injury to the left knee to account for his 
current traumatic osteoarthritis.  The Board, therefore, 
applies the benefit of the doubt standard in favor of the 
veteran.  The claim for service connection for traumatic 
arthritis of the left knee, therefore, is granted.


ORDER

The claim for service connection for traumatic arthritis of 
the right knee is reopened, and service connection is 
granted.

The claim for service connection for traumatic arthritis of 
the left knee is reopened, and service connection is granted.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



